COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Marlon Oneike Green v. The State of Texas

Appellate case number:      01-15-00013-CR

Trial court case number:    1376204

Trial court:                230th District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a motion to withdraw from
representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See id. An Anders brief must accompany a motion to withdraw,
neither the brief nor the motion may be filed on its own. See id.; In re Schulman, 252
S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, Hattie Sewell Shannon, to
file with the Clerk of this Court within 10 days of the date of this order a motion to
withdraw that complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R.
APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.




Judge’s signature: /s/ Rebeca Huddle
                     Acting individually

Date: August 25, 2015